     Case 1:19-cr-00057-LO Document 48 Filed 04/15/19 Page 1 of 1 PageID# 115
AO 470(8/85)Order ofTemporary Detention




                              UNITED STATES DISTRICT COURT
                                                                                                                                       APR 1 5 20!9
                                               EASTERN DISTRICT OF VIRGINIA




UNITED STATES OF AMERICA



                        V.                                                          ORDER OF TEMPORARY DETENTION
                                                                                    PENDING HEARING PURSUANT TO
                                                                                    BAIL REFORM ACT




                                                                                    CASE NO.




            Upon motion of the United States Government, it is hereby ORDERED that
                                                                 Li
a detention hearing is set for                                  ^                                                                       before


the Honorable John F. Anderson, United States Magistrate Judge in Courtroom 501
                                                Name of Judicial Officer


located at 401 Courthouse Square, Alexandria, Virginia. Pending this hearing, the
                                                I.ocation of Judicial Officer



defendant shall be held in custody by the United States Marshal

(                                                                                               )and produced for the hearing.
                        Other Custodial Official




                                                                                                                       /s/


D..e. jyvil

*lf not held immediately upon defendant's first appearance, tlie hearing may be continued for up to three days upon motion of the Government,
or up to five days upon motion of the defendant. 18 U.S.C. § 3142(0(2).
           A hearing is required vviienever the conditions set forth in 18 U.S.C § 3142(0 are present. Subsection (I)sets forth the grounds that
may be asserted only by the attorney for the Government; subsection (2)slates that a hearing is mandated upon the motion of the attorney for the
Government or upon the judicial officer's own motion if there is a serious risk that the defendant(a) will flee or(b) vvill obstruct or attempt to
obstruct justice, or threaten, injure, or intimidate, or attempt to threaten, injure, or intimidate a prospective witness or juror.
